DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: FIG. 1, there is illustrated an exemplary embodiment of a spectral identification system 20 for spectrally analyzing a flow or stream of objects 22. Broadly, the spectral identification system 20 can include a rotatable conveying roller 24, an illumination unit 26, a spectral detection unit 28, and a processing unit 30…¶0089; The conveying roller 24 has a longitudinal rotation axis 32 and an outer lateral periphery 34 that defines a conveying surface 36. The conveying surface 36 rotatably supports and transports the objects 22 along a conveying path 38. The conveying path 38 extends from a feed end 40 to a discharge end 42. In the illustrated embodiment, the conveying roller 24 is rigidly mounted on a roller shaft 44. For example, the conveying roller 24 can have a hollow central portion for receiving the roller shaft 44…¶0090.

 Species 2: FIG. 2, the spectral identification system 20 is used in a diffuse reflection configuration. In such a configuration, the illumination light 48 is reflected by the objects 22 provided on the conveying surface 36 over a range of directions. The object light 54 can hence be referred to as “diffuse” or “diffusively reflected” object light 54 produced by diffuse reflection of the illumination light 48 from the objects 22…¶0121.

Species 3: FIG. 3, the spectral identification system 20 can be used in a “specular reflection configuration”. In such a configuration, the incidence angle formed by the illumination light 48 and the surface normal 110 to the conveying surface 36 is equal or nearly equal to the reflection angle formed by the object light 54 and the surface normal 110 to the conveying surface 36. The object light 54 is hence said to be a “specular” or “specularly reflected” object light 54 produced by specular reflection of the illumination light 48 from the objects 22…¶0122.

Species 4: FIG. 4A, the spectral identification system 20 can also be used in a “transmission configuration”. In such a configuration, the conveying roller 24 has a hollow interior defining a cavity 84. The cavity 84 is sized and shaped to accommodate therein the illumination unit 26. The conveying roller 24 is made from a material that is transparent to the illumination light 48, or at least minimally interacting with the illumination light 48, to limit absorption of the illumination light by the conveying roller 24. The term “transparent” herein refers to a property of a material of allowing transmission therethrough at least a portion, and in some cases the entirety, of a certain waveband. It will be understood that the transmission properties of the material forming the conveying roller 24 may depend on the particularities of a given application…¶0123.


Species 5: in fig. 5… the optical sorting system 100 also includes a sorting unit 56 located at the discharge end 42 (i.e., close to the objects 22 falling from the conveying surface 36) and configured to sort the objects 22 discharged from the conveying roller 24 end based on the material identification data received from the processing unit 30. The sorting unit 56 receives material identification data from the processing unit 30 and sorts the flow of objects 22 based on the material identification data, for example as the objects fall by gravity from the conveying roller 24 at the discharge end 42 of the conveying path 38…¶0126.

Species 6: FIG. 6, the MWIR detection unit 106 has detection waveband encompassing the illumination waveband and configured to detect object light 54 emanating from the object 22 upon illumination by the illumination light 48. In some implementations, the MWIR detection unit 106 can be a hyperspectral imager, a multispectral imager or an infrared camera…¶0138.
Applicant is required, in reply to this action, to elect a single lack unity of invention because even though the inventions of these groups require the technical feature of an external electrode located on another main surface of the insulating substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017/0045436 A1, (¶0042-0044).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886